office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info cc tege eoeg et2 --------------- ------------------------------------------------------------------------------------------------------------------- release date uil --------------------------------------------- ------------------------------------ --------------------------------- --------------------------------- genin-121396-05 reference -------- salary overpayments dear ------------------ this responds to your ------------------- email requesting assistance regarding the proper tax treatment of salary overpayments made to employees of------------------------------------- ---------- the employer in your email you present two situations in which salary overpayments occur in situation one annual leave is advanced to employees at the beginning of the year some employees use unearned advanced leave and then terminate their employment with the employer before they have earned the amount of advanced leave actually used in this situation the employees have been paid more than the proper amounts of compensation and the employer attempts to collect the overpayment amounts from the employees in situation two employees receive salary overpayments as a result of administrative errors when such an error is made the employer attempts to collect these overpayment amounts from the employees as a preliminary matter apart from the procedure for issuing a formal opinion as described in revproc_2005_1 2005_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided and set forth below general information which we hope will be helpful to you in both situations the issue is the same for tax purposes how should an employer treat amounts paid to an employee when the employee is in receipt of money that he or she genin-121396-05 has an obligation to return to the employer the tax consequences vary depending on whether repayment occurs in the same year as the original payment or in a subsequent year amounts that are not repaid in the same year as the original payment must be included in income a nd wages and reported as such on the employee’s form_w-2 for the year of receipt conversely amounts repaid in the same year as the original payment are excluded from income and wages and need not be reported on the employee’s form_w-2 for the year of receipt income_tax treatment of wage repayments sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived a cash_basis taxpayer is ordinarily taxable in each year on all income received in the year under a claim of right and without restriction as to its use 286_us_417 thus in revrul_70_177 the service held that for purposes of sec_3402 of the code federal_income_tax withholding the amount of an erroneous salary payment received by a federal employee was wages subject_to income_tax_withholding and therefore to the extent that there has been no repayment of such amount by the employee within that same year the form_w-2 must reflect the full amount received by the employee in that year the federal_income_tax consequences of the repayment of wages previously received under a claim of right depends upon the year of repayment if repayment is made in the same calendar_year that the wages were received under a claim of right the amount is excluded from gross_income the repayment results in a reduction in gross_income and wages rather than a deduction see couch v commissioner 1_bta_103 acq iv-1 c b however for the amount repaid to be excludable from income it must not be a repayment of an independent collateral obligation see 638_f2d_1214 9th cir conversely if a repayment is made in a calendar_year subsequent to receipt of the amount the amount is included in gross_income in the year that it is received under the claim_of_right_doctrine and the taxpayer is entitled to a deduction for the amount of the repayment in the year the repayment is made see revrul_67_48 1967_1_cb_50 345_us_278 and 49_tc_645 acq 1968_2_cb_1 in revrul_79_311 two individuals a and b employed by a company beginning in received semimonthly payments for commissions earned or to be earned from which federal employment_taxes were properly withheld the gross amount advanced to each employee as commissions earned or to be earned aggregated dollar_figure in an additional dollar_figure was advanced to b during however each employee earned only dollar_figure of commissions during and b earned only dollar_figure of commissions in a resigned on date and b resigned on date pursuant to express provisions of the contract of employment of each employee each genin-121396-05 repaid the company at the time of resignation the excess_amount advanced to each revrul_79_311 held that generally the advances were income to the employees at the time of receipt with respect to the advances that were repaid in the same year they were received such advances were held to be excludable from the gross_income of the employee see couch cited above with respect to the excess advances that were repaid by b in the year subsequent to the year received the ruling holds that b may not exclude from b's gross_income the amount of such repayments the ruling concludes that b is entitled to a deduction in the year of repayment of that portion of the repayment used to restore advances received in prior years the ruling concludes that the repayment is deductible from b's adjusted_gross_income in computing taxable_income and is allowable only if b itemizes deductions accordingly wages paid in error in a prior year remain taxable to the employee for that year this is because the employee received and had use of those funds during that year the employee is not entitled to file an amended_return to recover the income_tax on these wages instead the employee is entitled to a deduction in the year of repayment the same income_tax treatment applies irrespective of whether the employee has agreed to repay the excess wages or established a repayment plan if the employee repays excess wages in the same year as the original payment the employment_tax regulations provide procedures for the employer to follow in order to recover the income taxes withheld from the excess wage amount and paid over to the irs under these procedures the employer can claim a credit on the quarterly return for the quarter in which the repayment occurs or file a claim_for_refund however it is important to note that this procedure may only be used for wage repayments made in the same year as the original payment employers may not claim a credit or seek a refund for excess income_tax_withholding after the close of the calendar_year in which the taxes were withheld fica tax treatment of wage repayments federal_insurance_contributions_act fica_taxes are imposed on wages paid with respect to employment as those terms are defined in code sec_3121 and b respectively these taxes are imposed on both the employer and the employee code sec_3101 and b impose the employee portion of fica code sec_3111 and b impose the employer portion of fica employers who pay wages with respect to employment are generally required to file form_941 employer’s quarterly federal tax_return if more than the correct amount of federal_insurance_contributions_act fica tax is paid with respect to any payment of remuneration the employment_tax regulations provide procedures for use by employers in recovering the excess_fica_taxes these procedures generally provide that the employer should reimburse employees for the genin-121396-05 excess employee portion of fica and then claim a credit on their next quarterly return for both the employee and employer portions of fica attributable to the excess wage payment or file a claim_for_refund of such amounts the procedures for claiming a credit or filing a claim_for_refund of the employer portion of fica require the employer to reimburse the employee in the amount of the overcollection and obtain and keep as part of its records a receipt showing the date and amount of repayment and a written_statement that the employee has not and will not claim any refund_or_credit or if the employee has filed a claim that such claim has been rejected the effect of these procedures on repayments of wages is illustrated in revrul_79_311 under the facts of the ruling b received excess commissions in that he was required to repay in fica_taxes had been withheld from the excess commissions paid in the ruling holds that b should be given credit for the fica employee taxes deducted in pursuant to sec_6413 of the code and sec_31_6413_a_-1 of the regulations the adjustment with respect to the excess commissions paid to b in was reported on the next form_941 filed by the company the form_941 for the first quarter of also at the time the adjustment was reported on form_941 the employer furnished b with a form_w-2 marked corrected by employer showing b's corrected fica employee tax pursuant to sec_31_6051-1 of the regulations the company also obtained credit or refund of the employer's fica tax attributable to the excess commissions repaid by b pursuant to sec_6413 of the code and the regulations the fica tax consequences of the repayment of an excess salary distribution which was previously included in fica wages in a prior year are as follows provided the applicable statute_of_limitations is met and provided that additional fica_taxes were paid because of inclusion of the excess salary distribution in wages ie the employee's other remuneration for employment paid_by the employer during the prior year did not equal or exceed the maximum wage_base for that prior year the repayment of the excess salary distribution by the employee creates an overcollection and overpayment of fica_taxes for that year actual repayment of wages by the employee to the employer through payroll deduction or otherwise must occur before an overpayment exists the mere fact that it is established that an employee received an excess wage payment in a prior year and is liable to the employer for such repayment does not create an overpayment of fica_taxes in the prior year if the employee does not repay the excess salary distribution the employee is still in actual receipt of the wages in question and thus such amounts remain wages and no overpayment exists the actual repayment of an excess salary distribution by an employee or former employee to the employer creates an overcollection and overpayment of fica_taxes for the year in which the excess salary distribution was made to the extent inclusion of the excess salary distribution in wages for that year had resulted in additional fica tax_liability for that year and provided the requirements of the applicable statute_of_limitations are satisfied an overcollection or overpayment of fica_taxes does not exist genin-121396-05 unless actual repayment of amounts received as excess salary distributions is made after the employer repays or reimburses an employee in the amount of an overcollection of employee fica_taxes as provided in sec_31_6413_a_-1 of the regulations the employer may claim credit for both the employee and the employer portions of fica on its quarterly return for the quarter in which the repayment is made by the employee alternatively the employer may file a claim_for_refund form with respect to such amount repayments made in subsequent years do not reduce the_amount_of_wages paid to the employee for fica futa and federal_income_tax withholding purposes in the year of the repayment thus any remuneration for employment which is used to repay the excess salary distribution through payroll deduction is not excludable from wages for fica futa and federal_income_tax withholding purposes pursuant to sec_31_6051-1 of the regulations to the extent repayments of excess salary distributions made by an employee result in a reduced_amount of fica wages for the year in which the original excess salary distribution was made and reduced amounts of employee fica_taxes paid for that year the employer is required to furnish corrected forms w-2 for that year showing the employee's corrected social_security wages and corrected social_security_tax withheld no changes should be made in the entries for wages tips other compensation or for federal_income_tax withheld gross vs net account receivable you have also requested our views on whether the employer should establish accounts_receivable for the gross amount of excess wages including amounts withheld and paid to the irs as fica_taxes and income_tax_withholding or the net amount of excess wages not including amounts withheld and paid to the irs as fic a taxes and income_tax_withholding although this is a business decision that only the employer can make we note that the employer will not be made whole unless the gross amount is repaid moreover the employer is not authorized to claim a credit or refund of the excess income_tax_withholding after the close of the calendar_year in which the original payment was made thus if the employer only establishes accounts_receivable for the net amount and the employee fails to repay the excess wages in the same calendar_year as the original payment the employer will never be able to recover the amounts withheld as income taxes we note also that as discussed above the employer is not entitled to recover the excess fica until the wages are repaid because the repayment itself causes an overpayment accordingly if the wages are never repaid there will be no fica overpayment statute_of_limitations under sec_6511 of the code a taxpayer has a limited time period within which to file genin-121396-05 a claim for a credit or refund of overpaid taxes the time period is either a the later of years from the time the return for that year was filed or years from the time the tax was paid or b if the taxpayer did not file a return within years from the time the tax was paid with respect to the credit or refund of fica_taxes code sec_6513 provides a return for any quarterly period ending with or within a calendar_year which is filed before april of the following calendar_year is considered filed on april of the following calendar_year and a tax paid with respect to remuneration or other amount_paid during any period ending with or within a calendar_year which tax is paid before april of the succeeding calendar_year is considered paid on april of the succeeding calendar_year if the employer has filed all returns and paid all taxes properly and timely as required_by_law any returns filed and taxes paid with respect to wages paid in one year would be deemed filed and paid on april of the subsequent year as mentioned above any recovery_of salary overpayment amounts by the employer from an employee may create a fica overpayment this fica overpayment relates to the year in which the wages were initially paid to the employee and for purposes of the statute_of_limitations the associated return would be deemed filed and the taxes would be deemed paid on april of the subsequent year thus the employer would have three years from that date to make an adjustment or file a claim_for_refund as described above after the limitation period has expired no adjustment or refund is possible if you have any further questions please contact --------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
